Citation Nr: 1301634	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  07-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. §§ 1310 and 1318.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.

3.  Entitlement to DIC benefits under 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in August 1995.  The appellant asserts that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2001 and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO in Sioux Falls, South Dakota, currently holds jurisdiction over the claim.

In April 2008, the appellant presented sworn testimony during a personal hearing in Cheyenne, Wyoming, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.

In a March 2009 decision, the Board determined that the appellant could not be recognized as the Veteran's surviving spouse in order to maintain a claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 or for DIC benefits under 38 U.S.C. § 1318.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the case to the Board in a November 2010 Memorandum Decision.

In December 2011, the Board remanded the case to the RO in order for the appellant to be afforded a second Board hearing, as the Veterans Law Judge who chaired the April 2008 hearing had since retired.  Accordingly, the appellant presented sworn testimony during a videoconference hearing conducted in September 2012, which was chaired by the undersigned.  A transcript of the hearing has been associated with the VA claims file.  At the September 2012 hearing, the appellant submitted additional evidence directly to the Board.  At that time, the appellant also submitted a written waiver of local consideration of this evidence. This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).

The Board notes that, in the November 2010 Memorandum Decision, the Court stated that the appellant's claim has been in appellate status since 1995.  The Board points out that this statement is correct as to the appellant's claim for DIC benefits under 38 U.S.C. § 1318.  In that connection, a statement of the case as to that issue was issued in May 2002, following the Board's March 2002 remand for that purpose.  Although a timely filed substantive appeal (VA Form 9) is not of record, the appellant has argued that she did, in fact, submit the document to VA.  See April 2008 hearing transcript.  Thus, resolving all benefit of the doubt in favor of the appellant, and in accordance with the Court's holding in the November 2010 Memorandum Decision, the Board finds that the appellant's claim of entitlement to DIC benefits under 38 U.S.C. § 1318 has been pending since 1995 and is, therefore, an original claim for benefits.  However, the Board finds that the Court clearly intended only to refer to the issue of entitlement to DIC benefits under 38 U.S.C. § 1318, which was remanded in the Board's March 2002 decision.  In that connection, the Board notes that, as is clearly indicated in the record, the claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 was denied in a March 2002 Board decision.  The appellant did not appeal that decision; thus, the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Consequently, the Board concludes that the Court clearly did not intend to extend its holding that the appellant's claim for "DIC benefits" has remained in appellate status since 1995 to the issue of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.  

With respect to the claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310, the only way that the Board may properly reconsider the question of whether the appellant may be recognized as the surviving spouse of the Veteran for the periods from August 1995 to August 1999 and from September 2010 to present is to rephrase the issue under the context of whether new and material evidence has been received as to that claim.  Accordingly, given that the elements of a DIC claim under 38 U.S.C. § 1310 require a determination of the appellant's status as claimant, the Board has recharacterized the issues to more broadly reflect the benefits sought.  To this end, the Board acknowledges that there is a period of time dating from the appellant's remarriage in August 1999 to her divorce in September 2010 during which it is undisputed that she was not the surviving spouse of the Veteran.  The Board finds, as did the Court, that there is no question as to the appellant's status as surviving spouse during the period of her second marriage; thus, the question as to the appellant's status as surviving spouse currently on appeal encompasses only the time periods from the Veteran's death in August 1995 to her remarriage in August 1999 and from her divorce in September 2010 to the present.

As will be discussed below, the issue of entitlement to service connection for the cause of the Veteran's death is being reopened.  This issue of service connection will be further addressed in the remand section below.  Additionally, as the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is inextricably intertwined with the claim of service connection for the cause of the Veteran's death, the Board must remand for the agency of original jurisdiction (AOJ) to consider that claim in conjunction with the appellant's reopened claim for service connection for the cause of the Veteran's death. 

Additionally, the March 2009 Board decision referred the issue of entitlement to accrued benefits based upon a claim of service connection for posttraumatic stress disorder (PTSD) to the RO for appropriate action.  Unfortunately, there is no indication in the record that the RO has since developed or adjudicated this issue.  Therefore, the issue of entitlement to accrued benefits based on a claim of service connection for PTSD is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of his death in August 1995. 

2.  The appellant remarried on August [redacted], 1999.

3.  The appellant and her second husband were divorced on September [redacted], 2010.

4.  Since the appellant's September 2010 divorce, she has not remarried.

5.  In a March 2002 decision, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.  The appellant did not appeal this decision, which became final.

6.  The evidence submitted since the March 2002 Board decision is neither cumulative nor redundant of the record at the time of the prior final denial, and raises a reasonable possibility of substantiating the pending claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.


CONCLUSIONS OF LAW

1.  For the period from the Veteran's death in August 1995 to the time of her August [redacted], 1999, remarriage, and from her September [redacted], 2010, divorce to the present, the appellant is recognized as the Veteran's surviving spouse for the purpose of entitlement to DIC benefits.  38 U.S.C.A. §§ 101(3), 103, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.50, 3.55 (2012).

2.  A March 2002 Board decision denying the claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

3.  Since the March 2002 Board decision, new and material evidence has been received with respect to the claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310, and this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the question of the appellant's status as the Veteran's surviving spouse, as well as the new and material evidence claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to these issues, no further discussion of these specific VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Appellant's Status as Veteran's Surviving Spouse

The Veteran served on active duty from February 1969 to September 1970.  He died in August 1995.  The evidence of record documents that the appellant remarried on August [redacted], 1999; this second marriage was terminated by divorce on September [redacted], 2010.  The appellant has submitted a petition to reopen a previously denied claim for service connection for the cause of the Veteran's death, as well as entitlement to DIC benefits under 38 U.S.C. § 1318.  The claims were initially denied as a matter of law based on VA's finding that, due to her remarriage following the Veteran's death, the appellant was not the surviving spouse of the Veteran.

Generally, a surviving spouse means a person of the opposite sex who was legally married to the veteran at the time of his death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage bar include voiding or annulment of marriage as well as divorce.  See 38 U.S.C.A. §§ 103(d)(1) 1311(e); 38 C.F.R. § 3.55(a).  

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1)-(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).  Relevantly to the present case, the remarriage of a surviving spouse on or after October 1, 1998, terminated by death, divorce, or annulment will not bar the furnishing of DIC benefits, unless the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3).

In this case, the Board finds, first, that the appellant met the criteria for recognition as the surviving spouse of the Veteran from the period of his death in August 1995 to the date of her remarriage on August [redacted], 1999.  In so finding, the Board looks to 38 C.F.R. § 3.50(b)(2), which establishes that a "surviving spouse" is a person of the opposite sex who, like the appellant here, was legally married to the veteran at the time of his death and has not since remarried.  The fact of the appellant's August 1999 remarriage notwithstanding, the Board finds that the appellant met each of the identified criteria to qualify as a surviving spouse prior to that marriage.  She was a person of the opposite sex who was legally married to the Veteran at the time of his death.  She did not remarry during the period from the Veteran's death in August 1995 to August [redacted], 1999.  Thus, as to that time period, the Board finds that the appellant met the criteria for recognition as the Veteran's surviving spouse for purposes of the claims identified herein.  

Moreover, the Board finds that, from the period beginning on the date of the appellant's divorce on September [redacted], 2010, she again met the criteria for recognition as the Veteran's surviving spouse for DIC compensation purposes under the remarriage exception set forth in 38 C.F.R. § 3.55(a)(3).  That regulation provides that the remarriage of a surviving spouse on or after October 1, 1998, terminated by death, divorce, or annulment will not bar the furnishing of DIC benefits, unless the divorce or annulment was secured through fraud or collusion.  In this case, the appellant was remarried on August [redacted], 1999-well after the effective date of the provision.  There is no evidence to suggest that the September 2010 divorce or annulment was secured through fraud or collusion.  Thus, the Board concludes that, as of the date of the appellant's divorce from her second husband on September [redacted], 2010, she again met the criteria for recognition as the Veteran's surviving spouse for DIC compensation purpose under 38 C.F.R. § 3.55(a)(3).

(As noted in the Introduction, above, the evidence is clear that the appellant is not entitled to recognition as the Veteran's surviving spouse for the period of her remarriage from August [redacted], 1999, to September [redacted], 2010, and the appellant has not contended as such.  Indeed, in the most recent hearing before the undersigned in September 2012, the appellant conceded that she was not entitled to such recognition during the period of her second marriage and is not seeking such in this appeal.  This issue will thus not be discussed further herein.)

III.  Claim to Reopen

The appellant's original claim of entitlement to service connection for the cause of the Veteran's death was denied in a September 1995 rating decision.  The appellant timely perfected an appeal and, as indicated above, the claim was ultimately denied by the Board in March 2002.  Specifically, the Board found that "[t]he competent and probative evidence of record does not show that a disability related to active service was the principal or contributory cause of death."  The appellant did not appeal that decision to the Court.  The March 2002 Board decision is therefore final.  See 38 U.S.C.A. § 7104 (West 2000); 38 C.F.R. § 20.1100 (2001).

As a result of the finality of the March 2002 decision, a claim of service connection for the cause of the Veteran's death may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather, the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected death.  See 38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2012).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally-i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2012).

In this matter, the relevant evidence of record at the time of the March 2002 Board decision consisted of service treatment and personnel records, the Veteran's DD-214, private and VA treatment records, a February 1996 RO hearing transcript, letters from private physicians dated in February 1996 and September 1996, Internet articles, the Veteran's death certificate, the marriage certificate of the Veteran and the appellant, and statements of the appellant.

Service personnel records indicated that the Veteran served in the Republic of Vietnam from September 1969 to September 1970.  Therefore, his in-service exposure to herbicides was conceded.  Private treatment records documented the Veteran's diagnosis of acute myeloid leukemia in April 1994.  See private treatment record dated May 1994.  VA treatment records showed that following chemotherapy and a bone marrow transplant, the Veteran's acute myeloid leukemia last relapsed in July 1995.  The Veteran died in August 1995 at the age of 44.  His death certificate listed the immediate cause of death as leukostasis due to or as a consequence of acute myelogenous leukemia.  A marriage certificate indicated that the Veteran and appellant married in January 1971.

Of record was also a February 1996 letter from a private physician who opined that, as to the acute myeloid leukemia, the etiology was unclear.  The physician continued, "[c]ertainly, I cannot say whether his chemical exposure caused his leukemia or not.  As you well know, the data on this is still very tenuous.  Certainly some forms of acute leukemia can be secondary to chemical exposure.  I am not aware of any relationship to Agent Orange; however, if there is, certainly his family should be remunerated for this."  In a September 1996 letter, a second physician stated that "[w]hereas exposure to herbicides (e.g., Agent Orange) and their effect on human health may not specifically encompass [the Veteran's] cancer type, the fact that his treatments were rendered through the auspices of the VA surely supports his illness as being service-connected."

Accordingly, at the time of the last final denial of the appellant's claim, there was insufficient evidence of medical nexus between the cause of the Veteran's death and his military service, to include the presumed in-service herbicide exposure.  Thus, the Board denied the Veteran's claim of entitlement to service connection for the cause of the Veteran's death.  As indicated above, the Veteran did not appeal the Board's March 2002 decision, and the denial consequently became final.  See 38 U.S.C.A. § 7104 (West 2000); 38 C.F.R. § 20.1100 (2001).

Relevant evidence received since the March 2002 decision consists of letters from private physicians dated in June 2003, January 2007, and June 2008, a Declaration of Status of Dependents form (VA Form 21-686c) dated in January 2007, a marriage license dated in August 1999, a RO hearing transcript dated in February 2007, Board hearing transcripts dated in April 2008 and September 2012, treatise evidence, Internet evidence, and statements of the appellant and her representative.

After a review of the entire record, and for the reasons expressed below, the Board finds that additional evidence has been submitted that is sufficient to reopen the appellant's claim.

In a letter dated in June 2003, a private physician opined that the Veteran "had acute myeloid leukemia and was exposed to Agent Orange and there is a possibility there may be a relationship."  In a subsequent June 2008 letter, the same doctor stated, "I have reviewed [the Veteran's] treatment records and it is my opinion that it is more likely than not that the Veteran's diagnosis of acute myeloid leukemia is related to his military duty."  This physician further indicated that "[b]ased on the 2002 updated:  Veterans and Agent Orange, there was scientific evidence correlating acute myeloid leukemia in youth with Agent Orange.  I believe that could have been the causative agent in [the Veteran's] developing acute myeloid leukemia due to his exposure to the agent in his late teens/early 20's as a soldier in Vietnam."

In a letter dated in January 2007, a second physician noted, "[i]t is incomprehensible to me that acute myeloid leukemia has not been included along with the current 11 conditions found to have a positive association between herbicide exposure and subsequent development of those diseases."  He continued, "[t]he review board might not be aware there is a direct association of acute myeloid leukemia in children of veterans exposed to Agent Orange.  One would have to surmise that if those children had an increased incidence of acute myeloid leukemia there must have been alterations in chromosomes or other unknown mechanism induced by Agent Orange to the veterans themselves."

Pursuant to Shade, supra, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  The letters from the private physicians suggesting a correlation between the Veteran's in-service herbicide exposure and his incurrence of acute myeloid leukemia were not of record at the time of the last final denial.  As such, this evidence is new.  It is also "material" because it relates to unestablished facts necessary to substantiate the claim, namely the existence of medical nexus.  Critically, the Board finds that the newly submitted evidence addresses the basis of the prior denial in that the evidence suggests that the Veteran's presumed in-service exposure to Agent Orange caused or contributed to his death.  See Shade, 24 Vet. App. at 121 (regulations do not require new and material evidence as to each previously unproven element of a claim).

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The Board therefore finds that the newly submitted evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for the cause of the Veteran's death is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

For the period from the Veteran's death in August 1995 to her remarriage on August [redacted], 1999, and effective from the date of her divorce on September [redacted], 2010, the appellant is recognized as the Veteran's surviving spouse for DIC purposes.

New and material evidence sufficient to reopen a claim for service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 has been received; to this limited extent, the appeal is granted.


REMAND

After having considered the matter, and for reasons expressed below, the Board finds that the remaining claims on appeal must be remanded for further development.

With respect to the reopened claim, the appellant asserts that the Veteran's in-service herbicide exposure caused or contributed to the development of his fatal acute myeloid leukemia.  She also asserts that she is entitled to DIC benefits under 38 U.S.C. § 1318.

As indicated above, in order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2012).

Service connection may be established for a current disability in several ways.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2012).  Establishing direct service connection for a disability that has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2012); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Certain chronic diseases, such as leukemia, may be presumed service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In addition, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service. Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Recently, however, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.

Notably, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, it is undisputed that the Veteran died in August 1995.  It is also undisputed that he is presumed to have been exposed to herbicides during his service in the Republic of Vietnam from September 1969 to September 1970.

As indicated above, in June 2003 and June 2008 letters, a private physician provided positive medical nexus opinions as to the cause of death claim.  Positive nexus opinions were also provided by different physicians in September 1996 and January 2007.  Significantly, the opinions rendered by private physicians in the September 1996, June 2003, and June 2008 letters were admittedly speculative and provided little rationale for the conclusions rendered.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  To this end, the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Additionally, the January 2007 opinion was not specific as to the Veteran or his medical history and, therefore, is not particularly probative as to the question of medical nexus in this matter.

Accordingly, the cause of death claim presents certain medical questions concerning medical nexus that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Thus, on remand, a VA medical opinion must be obtained to address the outstanding questions of nexus pertaining to the pending claim.  Further, although acute myeloid leukemia is not a disease presumptively related to herbicide exposure, the examiner must specifically address whether the cause of the Veteran's death is related to herbicide exposure conceded as a result of his service in the Republic of Vietnam.  38 C.F.R. §§ 3.310, 3.307(a)(6)(iii) (2012); Combee, 34 F.3d at 1043-44 (holding that direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions).  The VA medical opinion must further address the appellant's contentions that the Veteran developed multiple myelomas prior to his incurrence of acute myeloid leukemia.  See April 2008 Board hearing transcript, pp. 7-8.

The Board additionally observes that an April 1995 VA treatment record contained a notation that the Veteran applied for Social Security Administration (SSA) disability benefits.  There are currently no SSA records contained in the claims file.  These records are potentially pertinent to the appellant's pending claim of service connection for the cause of the Veteran's death and must therefore be obtained for consideration in connection with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

The issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is inextricably intertwined with the claim of entitlement to service connection for the cause of the Veteran's death.  The cause of death claim could therefore directly impact the claim for DIC benefits under 38 U.S.C. § 1318.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, on remand the AOJ must first consider the cause of death claim before it may consider the claim of entitlement to DIC benefits under 38 U.S.C. § 1318.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any and all SSA decisional documents pertaining to the Veteran as well as the medical records used in support of any such determination.  All such available documents should be associated with the claims file.

2. After the above development is completed and all records associated with the claims file, arrange for a physician with appropriate expertise to review the VA claims file and provide a clear, well-reasoned opinion as to whether it is at least as likely as not that the Veteran's in-service herbicide exposure either caused or contributed to his death.  In rendering this opinion, the reviewing physician must thoroughly discuss the appellant's contention that the Veteran developed multiple myeloma prior to his incurrence of acute myeloid leukemia.

The reviewing physician must also specifically consider the letters from private physicians dated in February 1996, September 1996, June 2003, January 2007, and June 2008 as well as the Internet and medical treatise evidence submitted by the appellant.  These letters, and the positive medical nexus opinions of the physicians contained therein, must be thoroughly discussed in the context of any negative opinion.  A report must be prepared and associated with the VA claims file.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.  (The agency of original jurisdiction must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Review the report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, it must be returned to the physician.

4. After completing the requested actions and any additional notification and/or development deemed warranted, re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


